Title: III. Final State of the Report on Commerce, [16 December 1793]
From: Jefferson, Thomas
To: Congress



[16 Dec. 1793]

The Secretary of State, to whom was referred by the House of Representatives the Report of a Committee on the written Message of the President of the United States, of the 14th. of Feb: 1791, with instruction to report to Congress the nature and extent of the Privileges and Restrictions of the commercial Intercourse of the United States, with foreign Nations, and the Measures which he should think proper to be adopted for the improvement of the Commerce and Navigation of the same, has had the same under consideration, and thereupon makes the following
Report,
The countries with which the United States have their chief commercial intercourse, are Spain, Portugal, France, Great Britain, the United Netherlands, Denmark, and Sweden, and their American possessions: and the Articles of Export which constitute the Basis of that Commerce, with their respective Amounts, are


Bread-stuff, that is to say, Bread Grains, Meals,
Dollars.


and Bread, to the annual Amount of
7,649,887


Tobacco
4,349,567


Rice
1,753,796


Wood
1,263,534


Salted fish
941,696


Pot & Pearl Ash
839,093


Salted meats
599,130


Indigo
537,379


Horses and Mules
339,753


Whale Oil
252,591


Flax seed
236,072


Tar, Pitch, and Turpentine
217,177


Live Provisions
137,743


Ships



Foreign Goods
620,274


 
To descend to Articles of smaller value than these would lead into a minuteness of detail neither necessary nor useful to the present object.
The proportions of our Exports, which go to the Nations before-mentioned, and to their Dominions, respectively, are as follows.


To
Spain and it’s Dominions
2,005,907


Portugal and it’s Dominions
1,283,462


France and it’s Dominions
4,698,735


Great Britain and it’s Dominions
9,363,416


The United Netherlands and their Dominions
1,963,880


Denmark and it’s Dominions
224,415


Sweden and it’s Dominions
47,240

Our Imports from the same Countries are

Spain and it’s Dominions
335,110


Portugal and it’s Dominions
595,763


France and it’s Dominions
2,068,348


Great Britain and it’s Dominions
15,285,428


United Netherlands and their Dominions
1,172,692


Denmark and it’s Dominions
351,364


Sweden and it’s Dominions
14,325


These imports consist mostly of Articles on which industry has been exhausted.
Our Navigation depending, on the same Commerce, will appear by the following statement of the Tonnage of our own Vessels, entering in our Ports, from those several Nations, and their possessions, in one Year, that is to say, from October 1789, to September 1790, inclusive, as follows.


Spain
 19,695 Tons


Portugal
 23,576


France
 116,410


Great Britain
 43,580


United Netherlands
 58,858


Denmark
 14,655


Sweden
   750


Of our commercial objects, Spain receives favorably, our Bread stuff, Salted Fish, Wood, Ships, Tar, Pitch, and Turpentine. On our Meals, however, as well as on those of other foreign Countries when re-exported to their Colonies, they have lately imposed Duties, of from half a Dollar, to two Dollars the Barrel, the Duties being so proportioned to the current price of their own Flour, as that both together are to make the constant sum of nine Dollars per Barrel.
They do not discourage our Rice, Pot and Pearl Ash, salted provisions,
 or whale oil: but these Articles, being in small demand at their markets, are carried thither but in a small degree. Their demand for Rice, however, is increasing. Neither Tobacco nor Indigo are received there. Our commerce is permitted with their Canary islands under the same conditions.
Themselves, and their Colonies are the actual consumers of what they receive from us.
Our Navigation is free with the Kingdom of Spain; foreign Goods being received there in our Ships on the same Conditions as if carried in their own, or in the vessels of the Country of which such Goods are the manufacture or produce.
Portugal receives favorably our Grain, and Bread, Salted fish, and other salted provisions, Wood, Tar, Pitch, and Turpentine.
For Flaxseed, Pot and Pearl Ash, though not discouraged, there is little demand.
Our Ships pay 20 per Cent, on being sold to their subjects, and are then free bottoms.
Foreign goods (except those of the East Indies) are received on the same footing in our Vessels, as in their own, or any others; that is to say, on general Duties of from 20 to 28 per cent, and, consequently, our Navigation is unobstructed by them. Tobacco, Rice, and Meals, are prohibited.
Themselves, and their Colonies consume what they receive from us.
These Regulations extend to the Azores, Madeira, and the Cape de Verd Islands, except that in these, Meals and Rice are received freely.
France receives favorably our Bread stuff, Rice, Wood, Pot and Pearl-ashes.
A duty of 5 Sous the Kental, or nearly 4½ Cents, is paid on our Tar, Pitch, and Turpentine. Our whale-oils pay six Livres the Kental, and are the only foreign whale oils admitted. Our Indigo pays 5 Livres the Kental; their own two and a half: but a difference of quality, still more than a difference of duty, prevents it’s seeking that market.
Salted Beef is received freely for re-exportation; but if for home-consumption, it pays 5 Livres the Kental. Other salted provisions pay that Duty in all cases, and salted fish is made lately to pay the prohibitory one of 20 Livres the Kental.
Our Ships are free to carry thither all foreign Goods, which may be carried in their own or any other Vessels, except Tobaccos not of our own growth: and they participate with theirs the exclusive carriage of our whale oils, and Tobaccoes.
During their former Government our Tobacco was under a monopoly, but paid no Duties; and our Ships were freely sold in their ports and converted into national bottoms. The first national assembly took from our Ships this privilege. They emancipated Tobacco from it’s monopoly,
 but subjected it to duties of 18 Livres 15 Sous the Kental, carried in their own Vessels, and 25 Livres, carried in ours; a difference more than equal to the freight of the Article.
They and their Colonies consume what they receive from us.
Great Britain receives our Pot and Pearl Ashes, free, while those of other nations pay a Duty of 2s./3d. the Kental. There is an equal distinction in favor of our Bar-iron; of which Article, however, we do not produce enough for our own use. Woods are free, from us, whilst they pay some small duty from other Countries. Indigo and Flax-seed, are free, from all countries. Our Tar and Pitch pay 11d. sterling the Barrel. From other alien Countries, they pay about a penny and a third more.
Our Tobacco, for their own Consumption, pays ⅓ sterling the pound, custom and excise, besides heavy expenses of collection: and Rice, in the same case, pays 7/4 sterling the hundred weight; which, rendering it too dear, as an Article of common food, it is consequently, used in very small quantity.
Our salted fish and other salted provisions, except Bacon, are prohibited. Bacon and whale-oils are under prohibitory duties: so are our Grains, Meals, and Bread, as to internal consumption, unless in times of such scarcity as may raise the price of wheat to 50/.— sterling the Quarter, and other Grains and meals in proportion.
Our Ships, though purchased and navigated by their own subjects, are not permitted to be used, even in their trade with us.
While the vessels of other nations are secured by standing Laws, which cannot be altered, but by the concurrent Will of the three Branches of the British Legislature, in carrying thither any produce or manufacture of the Country to which they belong, which may be lawfully carried in any Vessels, ours, with the same prohibition of what is foreign, are further prohibited by a standing law (12. Car. 2. 18. §.3.) from carrying thither all and any of our own domestic productions and manufactures. A subsequent Act, indeed, has authorized their Executive to permit the carriage of our own productions, in our own bottoms, at it’s sole discretion: and the permission has been given from year to year by Proclamation; but subject every moment to be withdrawn on that single will, in which event, our Vessels having any thing on board, stand interdicted from the Entry of all british Ports. The disadvantage of a Tenure which may be so suddenly discontinued, was experienced by our Merchants on a late occasion, when an official notification that this law would be strictly enforced, gave them just apprehensions for the fate of their Vessels and Cargoes dispatched or destined to the Ports of Great Britain. The Minister of that Court indeed frankly expressed
 his personal conviction that the words of the order went farther than was intended, and so he afterwards, officially informed us: but the embarrassments of the moment were real and great, and the possibility of their renewal, lays our Commerce to that Country, under the same species of discouragement as to other Countries, where it is regulated by a single Legislator: and the distinction is too remarkable not to be noticed, that our Navigation is excluded from the Security of fixed Laws, while that Security is given to the navigation of others.
Our Vessels pay in their ports 1/9 sterling per ton, light and Trinity dues, more than is paid by British Ships, except in the port of London, where they pay the same as British.
The greater part of what they receive from us, is re-exported to other Countries, under the useless charges of an intermediate deposite, and double voyage. From Tables published in England, and composed, as is said, from the Books of their Custom-houses, it appears that of the Indigo imported there in the Years 1773,-4,-5, one third was re-exported; and, from a document of Authority, we learn, that, of the Rice and Tobacco imported there, before the War, four fifths were re-exported. We are assured indeed, that the quantities sent thither for re-exportation since the war, are considerably diminished, yet less so than reason and national interest would dictate. The whole of our Grain is re-exported when wheat is below 50/. the Quarter, and other Grains in proportion.
The United Netherlands prohibit our pickled Beef, and Pork, Meals and Bread of all Sorts, and lay a prohibitary duty on Spirits distilled from Grain.
All other of our productions are received on varied duties, which may be reckoned, on a medium at about 3 per cent.
They consume but a small proportion of what they receive. The residue is partly forwarded for consumption in the inland parts of Europe and partly re-shipped to other maritime Countries. On the latter portion They intercept, between us and the consumer so much of the value as is absorbed by the charges attending an intermediate deposite.
Foreign goods, except some East India Articles, are received in Vessels of any Nation.
Our Ships may be sold and naturalized there, with exceptions of one or two privileges, which somewhat lessen their value.
Denmark lays considerable duties on our Tobacco and Rice, carried in their own Vessels, and half as much more, if carried in ours; but the exact amount of these duties is not perfectly known here. They lay such as amount to prohibitions on our Indigo and corn.
Sweden receives favorably our Grains and meals, Salted Provisions, Indigo, and whale oil.
They subject our Rice to duties of 16 mills the pound weight, carried
 in their own Vessels, and of 40 per cent additional on that, or 22 4/10 mills, carried in ours, or any others. Being thus rendered too dear as an Article of common food, little of it is consumed with them. They consume some of our Tobaccos, which they take circuitously through Great Britain; levying heavy duties on them also; their duties of Entry, Town duties, and Excise, being 4.34 Dollars, the hundred weight, if carried in their own Vessels, and of 40 per cent on that additional, if carried in our own or any other vessels.
They prohibit altogether our Bread, Fish, Pot and Pearl ashes, Flaxseed, Tar, Pitch, and Turpentine, Wood (except oak timber and Masts) and all foreign manufactures.
Under so many restrictions and prohibitions, our Navigation with them is reduced almost to nothing.
With our neighbors, an order of Things much harder presents itself.
Spain and Portugal refuse, to those parts of america which they govern, all direct intercourse with any people but themselves. The Commodities in mutual demand, between them and their neighbors, must be carried to be exchanged in some port of the dominant Country, and the transportation between that and the subject-State must be in a domestic bottom.
France by a standing Law, permits her West India possessions to receive directly our Vegetables, Live Provisions, Horses, Wood, Tar, Pitch, and Turpentine, Rice, and Maize, and prohibits our other Bread stuff: but a suspension of this prohibition having been left to the Colonial Legislatures, in times of scarcity, it was formerly suspended occasionally, but latterly without interruption.
Our Fish and salted Provisions (except Pork) are received in their Islands under a Duty of 3 colonial Livres the Kental, and our vessels are as free as their own to carry our commodities thither, and to bring away Rum and Molasses.
Great Britain admits in her Islands, our Vegetables, live Provisions, Horses, Wood, Tar, Pitch, and Turpentine, Rice, and Bread stuff, by a Proclamation of her Executive limited always to the term of a Year, but hitherto renewed from year to year. She prohibits our salted Fish and other salted Provisions. She does not permit our Vessels to carry thither our own produce. Her Vessels alone, may take it from us, and bring in exchange, Rum, Molasses, Sugar, Coffee, Cocoa-nuts, Ginger, and Pimento. There are, indeed, some freedoms in the Island of Dominica, but, under such circumstances, as to be little used by us. In the British continental Colonies, and in Newfoundland, all our productions are prohibited, and our Vessels forbidden to enter their ports. Their Governors, however, in times of distress, have power to permit a temporary importation of certain articles, in their own bottoms, but not in ours.
 
Our Citizens cannot reside as merchants or Factors within any of the British Plantations, this being expressly prohibited by the same Statute of 12 Car. 2. c. 18, commonly called the navigation act.
In the Danish-American possessions, a duty of 5 per cent is levied on our corn, corn-meal, Rice, Tobacco, Wood, salted fish, Indigo, Horses, Mules, and Live stock, and of 10 per cent on our Flour, salted-Pork, and Beef, Tar, Pitch and Turpentine.
In the American Islands of the United Netherlands and Sweden, our Vessels and produce are received, subject to duties, not so heavy as to have been complained of: but they are heavier in the Dutch possessions on the contintent.
To Sum up these Restrictions, so far as they are important.
1st. In Europe.
Our Breadstuff is at most times under prohibitory duties in England, and considerably dutied on re-exportation from Spain to her Colonies.
Our Tobaccoes are heavily dutied in England, Sweden, and France, and prohibited in Spain, and Portugal.
Our Rice is heavily dutied in England and Sweden, and prohibited in Portugal.
Our Fish and salted Provisions are prohibited in England, and under prohibitory duties in France.
Our Whale Oils are prohibited in England and Portugal.
And our vessels are denied naturalization in England, and of late in France.
2d. In the West Indies.
All intercourse is prohibited with the possessions of Spain and Portugal.
Our salted provisions and Fish are prohibited by England.
Our salted pork, and Bread stuff (except maize) are received under temporary Laws only, in the dominions of France, and our Salted-fish pays there a weighty duty.
3rd. In the Article of Navigation.
Our own carriage of our own Tobacco, is heavily dutied in Sweden, and lately in France.
We can carry no Article, not of our own production to the British ports in Europe.
Nor even our own produce to her American possessions.
Such being the Restrictions on the Commerce and Navigation of the United States, the Question is, in what way they may best be removed, modified, or counteracted?
As to Commerce, two methods occur. 1. By friendly arrangements with the several Nations with whom these Restrictions exist: Or, 2. By the separate Act of our own Legislatures for countervailing their effects.
There can be no doubt, but that of these two, friendly arrangement is
 the most eligible. Instead of embarrassing Commerce under piles of regulating Laws, Duties, and Prohibitions, could it be relieved from all it’s shackles in all parts of the world, could every Country be employed in producing that which Nature has best fitted it to produce, and each be free to exchange with others mutual surplusses, for mutual Wants, the greatest mass possible would then be produced of those Things which contribute to human life and human happiness; the numbers of mankind would be increased, and their condition bettered.
Would even a single Nation begin with the United States this System of free Commerce, it would be advisable to begin it with that nation; since it is one by one only, that it can be extended to all. Where the Circumstances of either party render it expedient to levy a Revenue, by way of impost, on Commerce, it’s freedom might be modified, in that particular, by mutual and equivalent measures, preserving it entire in all others.
Some Nations, not yet ripe for free Commerce, in all it’s extent, might still be willing to mollify it’s restrictions and regulations for us, in proportion to the advantages, which an intercourse with us might offer. Particularly they may concur with us in reciprocating the Duties to be levied on each side, or in compensating any excess of duty, by equivalent advantages of another nature. Our Commerce is certainly of a Character to entitle it to favor in most Countries. The Commodities we offer, are either necessaries of life; or materials for manufacture; or convenient Subjects of Revenue: and we take in exchange, either manufactures, when they have received the last finish of Art and Industry; or mere Luxuries. Such Customers may reasonably expect welcome, and friendly treatment at every market: Customers too, whose demands, increasing with their wealth, and population, must very shortly give full employment to the whole Industry of any Nation whatever, in any line of supply they may get into the habit of calling for from it.
But should any Nation, contrary to our wishes, suppose it may better find it’s advantage by continuing it’s System of Prohibitions, Duties, and Regulations, it behoves us to protect our Citizens, their Commerce and Navigation, by Counter-prohibitions, Duties, and Regulations also. Free commerce and navigation are not to be given in exchange for Restrictions, and Vexations: nor are they likely to produce a relaxation of them.
Our Navigation involves still higher considerations. As a Branch of Industry, it is valuable; but, as a resource of Defence, essential.
It’s Value, as a Branch of Industry, is enhanced by the dependence of so many other Branches on it. In times of general Peace it multiplies Competitors for employment in transportation, and so keeps that at it’s proper level; and in times of war, that is to say, when those nations who
 may be our principal Carriers shall be at war with each other, if we have not within ourselves the means of transportation, our produce must be exported in belligerant vessels at the increased expense of war-freight and Insurance, and the Articles, which will not bear that, must perish on our hands.
But it is as a resource for Defence that our Navigation will admit neither neglect nor forbearance. The position and Circumstances of the United States leave them nothing to fear on their land-board, and nothing to desire beyond their present rights. But, on their sea-board, they are open to injury, and they have there too, a Commerce which must be protected. This can only be done by possessing a respectable Body of Citizen-seamen, and of Artists and Establishments in readiness for shipbuilding.
Were the Ocean, which is the common property of all, open to the Industry of all, so that every person and vessel should be free to take employment wherever it could be found, the United States would certainly not set the example of appropriating to themselves, exclusively, any portion of the common stock of occupation. They would rely on the enterprise and activity of their Citizens for a due participation of the Benefits of the seafaring Business, and for keeping the marine class of Citizens equal to their object. But if particular nations grasp at undue shares, and more especially, if they seize on the means of the United States to convert them into aliment for their own strength, and withdraw them entirely from the support of those to whom they belong, defensive and protecting measures become necessary on the part of the nation whose marine resources are thus invaded; or it will be disarmed of it’s defence; it’s productions will lie at the mercy of the nation which has possessed itself exclusively of the means of carrying them, and it’s politics may be influenced by those who command it’s Commerce. The carriage of our own Commodities, if once established in another Channel, cannot be resumed in the moment we may desire. If we lose the Seamen and Artists, whom it now occupies, we lose the present means of marine Defence, and time will be requisite to raise up others, when disgrace or losses shall bring home to our feelings the Error of having abandoned them. The materials for maintaining our due share of navigation, are ours in abundance. And, as to the mode of using them, we have only to adopt the principles of those who thus put us on the defensive, or others equivalent and better fitted to our Circumstances.
The following principles, being founded in reciprocity, appear perfectly just, and to offer no cause of complaint to any Nation.

1. Where a Nation imposes high Duties on our productions, or prohibits them altogether, it may be proper for us to do the same by theirs, first burthening or excluding those productions which they bring here, in
 competition with our own of the same kind; selecting next such manufactures, as we take from them in greatest quantity, and which at the same time we could the soonest furnish to ourselves, or obtain from other Countries; imposing on them duties, lighter at first, but heavier and heavier afterwards, as other channels of supply open. Such duties having the effect of indirect encouragement to domestic Manufactures of the same kind, may induce the Manufacturer to come himself into these States, where cheaper subsistence, equal laws, and a vent of his wares, free of duty, may ensure him the highest profits from his skill and Industry. And here, it would be in the power of the State-Governments to co-operate, essentially, by opening the resources of encouragement which are under their controul, extending them liberally to Artists in those particular Branches of manufacture, for which their Soil, Climate, Population, and other Circumstances, have matured them and fostering the precious efforts and progress of household manufacture by some patronage suited to the nature of it’s objects, guided by the local informations they possess and guarded against abuse by their presence and attentions. The oppressions on our agriculture in foreign ports would thus be made the occasion of relieving it from a dependence on the Councils and conduct of others, and of promoting Arts, Manufactures, and Population, at home.
2.Where a nation refuses permission to our Merchants and Factors to reside within certain parts of their Dominions, we may, if it should be thought expedient, refuse residence to theirs in any and every part of ours, or modify their transactions.
3. Where a Nation refuses to receive in our vessels any productions but our own, we may refuse to receive, in theirs, any but their own productions. The first and second clauses of the Bill reported by the Committee, are well formed to effect this object.
4. Where a Nation refuses to consider any Vessel as ours, which has not been built within our territories, we should refuse to consider as theirs, any vessel not built within their territories.
5. Where a Nation refuses to our Vessels the carriage even of our own productions, to certain Countries under their domination, we might refuse to theirs, of every description, the carriage of the same productions to the same Countries. But as Justice and Good neighborhood would dictate that those who have no part in imposing the restriction on us should not be the victims of measures adopted to defeat it’s effect, it may be proper to confine the restriction to Vessels owned or navigated by any subjects of the same dominant power, other than the Inhabitants of the Country to which the said productions are to be carried. And to prevent all inconvenience to the said Inhabitants, and to our own, by too
 sudden a check on the means of transportation, we may continue to admit the Vessels marked for future exclusion, on an advanced tonnage, and for such length of time only, as may be supposed necessary to provide against that inconvenience.
The establishment of some of these principles by Great Britain, alone, has already lost us in our Commerce with that Country and it’s possessions, between eight and nine hundred Vessels of near 40,000 Tons burthen, according to statements from official materials, in which they have confidence. This involves a proportional loss of Seamen, Shipwrights, and Shipbuilding, and is too serious a Loss to admit forbearance of some effectual Remedy.
It is true we must expect some inconvenience in practice, from the establishment of discriminating duties. But in this, as in so many other cases, we are left to chuse between two Evils. These inconveniencies are nothing, when weighed against the loss of wealth, and loss of Force, which will follow our perseverance in the Plan of indiscrimination. When once it shall be perceived that we are either in the System, or the Habit, of giving equal advantages to those who extinguish our Commerce and Navigation by Duties and Prohibitions, as to those who treat both with Liberality and Justice, Liberality and Justice will be converted by all into Duties and Prohibitions. It is not to the Moderation and Justice of others, we are to trust for fair and equal access to market with our productions, or for our due share in the transportation of them; but to our own means of independence, and the firm will to use them. Nor do the inconveniencies of discrimination merit consideration. Not one of the nations beforementioned; perhaps, not a commercial Nation on Earth, is without them. In our case, one distinction alone will suffice; that is to say, between Nations who favor our productions and Navigation, and those who do not favor them. One set of moderate Duties, say the present Duties, for the first, and a fixed advance on these, as to some Articles, and Prohibitions as to others, for the last.
Still it must be repeated that friendly Arrangements are preferable with all who will come into them; and that we should carry into such Arrangements all the Liberality and Spirit of accomodation which the nature of the Case will admit.
France has, of her own accord, proposed Negotiations for improving, by a new Treaty on fair and equal principles, the commerical relations of the two Countries. But her internal disturbances have hitherto prevented the prosecution of them to effect, though we have had repeated assurances of a continuance of the disposition.
Proposals of friendly arrangement have been made on our part, by the present Government, to that of Great Britain, as the Message states:
 but, being already on as good a footing in Law, and a better in Fact, than the most favored nation, they have not, as yet, discovered any disposition to have it meddled with.
We have no reason to conclude that friendly arrangements would be declined by the other Nations, with whom we have such commercial intercourse as may render them important. In the meanwhile, it would rest with the Wisdom of Congress to determine whether, as to those Nations, they will not surcease exparte Regulations, on the reasonable presumption that they will concur in doing whatever Justice and Moderation dictate should be done.

Th: Jefferson


   
   Apr. 12. 1792.


